DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 8/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,783,631, US 9,779,496 and US 10,235,754 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
Amendment of claims 1-7 and 14-18 with objected claim language of claims 12-13 overcame the cited prior art. Rejection 35 USC 102 rejection has been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 and 14-18 are allowed. At the time of the examination unable to find the following claim language “…obtaining a patient-specific cm-rep of the heart valve leaflets by fitting a deformable medial model to binary segmentations of the heart valve leaflets by Bayesian optimization… wherein each heart valve leaflet is treated as a separate shape whose morphological skeleton comprises a single medial manifold; wherein the medial manifold and surface boundaries of the cm-rep of each heart valve leaflet is discretely represented by a triangulated mesh and each node of the mesh quantifies a localized leaflet thickness measurement defined as a chord length or distance between two boundary points associated with that node on the mesh, wherein during the Bayesian optimization the mesh of each heart valve leaflet is deformed such that a similarity between the mesh and its corresponding segmentation is maximized, wherein a Laplace eigenfunction basis is defined on the mesh during fitting of the deformable medial model such that the mesh is deformed smoothly by modifying coefficients of a small number of basis functions rather than all vertices of the mesh, and, Page 2 of 6 4888-3425-0786.1DOCKET NO.: 103241.006639PATENT Application No.: 17/000,515 Office Action Dated: May 25, 2022wherein the fitting of the deformable medial model is performed in stages with increasing resolution.” The closest cited prior art of record does not teach all the claim language alone or combination:
Suresh et al (US 2007/0014452) teach Method And System For Image Processing And Assessment Of A State Of A Heart - a computerized method of facilitating cardiac intervention. The method may include inputting patient data and creating a computerized interactive model of a heart based on the patient data. The model may include features. The model may simulate at least one proposed cardiac intervention by adding or deleting features to the model, and determining the effects of the proposed cardiac simulation upon the entire model. Simulations may be repeated to allow the user to determine an optimal cardiac intervention. A template and/or patient specific instrument may be created from the model to use as a guide during the cardiac intervention (abstract).
Burlina et al (US 2014/0071125) teach Patient-Specific Segmentation, Analysis, And Modeling From 3-Dimensional Ultrasound Image Data - processing volumetric (3D) ultrasound or time-sequential volumetric (4D) ultrasound image data to analyze and predict patient-specific physiological behavior of the heart complex and the heart subcomponents, including any of the heart valve complex components, including the mitral valve and aortic apparatus, and/or the left and right atria, and/or the left and right ventricles, to assist physicians in performing diagnostics and cardiac preoperative planning, may include one or more of: [0639] automatically segmenting and tracking patient-specific cardiac anatomical features from 3D/4D ultrasound; [0640] computing the patient-specific tissue motion from 3D/4D ultrasound image data and blood flow from contrast-enhanced 3D/4D ultrasound image data; [0641] simulating the patient specific mechanical behavior of the heart and cardiac anatomical subcomponents using 3D/4D ultrasound image data and physics-based models; and [0642] estimating stress and strain of the heart tissues and physiological constitutive parameters of the heart tissues from 3D/4D ultrasound (paragraph 0638).
Kheradvar et al (US 2010/0016711) teaches Membrane-Deformation Mapping Technique - tifying the constitutive relationship for the highly nonlinear tissue leaflets in BHVs, a plausible approach that provides quantitative data essential for reliable model prediction of leaflet durability is to measure the true, three-dimensional, transient leaflet kinematics during the opening and closure of BHVs under conditions that are similar to those experienced by the human heart. Through direct measurements, the necessary response characteristics of the leaflets to physiologic pressure/flow conditions can be obtained. Furthermore, successful implementation of a non-contacting deformation measurement system can provide insight for development of a lab-based experiment capable of quantifying the constitutive response of thin non-linear membranes, such as the valve leaflet (0004).
Gorman et al (US 2013/0195335) teaches AUTOMATIC QUANTIFICATION OF MITRAL VALVE DYNAMICS WITH REAL-TIME 3D ULTRASOUND - rt-3DE images of the mitral valve are quantitatively analyzed so as to enable, for example, prediction of the degree of recurrent ischemic mitral regurgitation (IMR) and comprehensive assessments of leaflet tethering and "tenting" for the entire mitral valve. In accordance with the method, first, the rt-3DE images are registered with symmetric diffeomorphism to obtain information about how the mitral valve deforms over time (abstract).
Claims 1-7 and 14-18 are allowed and renumber as claims 1-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656